IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 MIMI INVESTORS, LLC,                            : No. 641 MAL 2021
                                                 :
                      Respondent                 :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
               v.                                :
                                                 :
                                                 :
 PAUL K. TUFANO, DAVID CROCKER,                  :
 DENNIS CRONIN, AND NEIL MATHESON,               :
                                                 :
                      Petitioners                :


                                         ORDER



PER CURIAM

       AND NOW, this 26th day of April, 2022, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.            Allocatur is DENIED as to all

remaining issues. The issue, rephrased for clarity, is:


   (1) Whether the Pennsylvania Securities Act of 1972 requires a plaintiff to plead and
       prove scienter by clear and convincing evidence in connection with an alleged
       violation of 70 P.L. § 1-401 regulating the purchase and sale of securities in the
       Commonwealth, and if so, did plaintiff-appellee sufficiently plead its fraud-based
       claims in its first amended complaint[?]